         Case 1:20-cv-02987-APM Document 5 Filed 10/27/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


THE REPUBLIC OF ARTSAKH,
on behalf of its civilian population
(28 Azatamartikneri Ave., Stepanakert,
Artsakh);

NVER LALAYAN,
as survivor and next-of-kin of Arkady
Lalayan, (Alek Manukyan Street, Yerevan,
Armenia);

SERGEY KOSTANDYAN,
(12 Bryusov St., Stepanakert, Artsakh);

and

ELMIRA TOROSYAN,
(Shosh Village, Askeran District, Artsakh),             No. 1:20-cv-2987

              Plaintiffs,                               Judge Amit P. Mehta


                     v.

L3HARRIS TECHNOLOGIES, INC.
(1025 W. NASA Blvd, Melbourne, FL
32119),
             Defendant.


                                  PROOF OF SERVICE

Date: October 27, 2020                        Respectfully Submitted,


                                              By: /s/ Gayane Khechoomian
                                              Karnig S. Kerkonian (D.D.C. Bar No. IL0040)
                                              Elizabeth M. Al-Dajani (D.D.C. Bar No. IL0039)
                                              Gayane Khechoomian (D.D.C. Bar No. CA00029)
                                              KERKONIAN DAJANI LLC
                                              1555 Sherman Avenue, Suite 344
                                              Evanston, Illinois 60201
Case 1:20-cv-02987-APM Document 5 Filed 10/27/20 Page 2 of 3




                           Tel. (312) 416-6180 Fax (312) 604-7815
                           kkerkonian@kerkoniandajani.com
                           ealdajani@kerkoniandajani.com
                           gkhechoomian@kerkoniandajani.com

                           Attorneys for Plaintiffs
Case 1:20-cv-02987-APM Document 5 Filed 10/27/20 Page 3 of 3
